                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
 8

 9      KIMBERLY PLUARD,

10                                          Plaintiff,         NO. 3:19-CV-05864 RSM

11                           vs.                               ORDER GRANTING MOTION TO
                                                               DISMISS WITH PREJUDICE
12      C R BARD INCORPORATED, BARD
13      PERIPHERAL VASCULAR
        INCORPORATED,
14
                                            Defendants.
15

16
               The Court has considered the Joint Stipulated Motion to Dismiss with Prejudice for the
17
     above-referenced case.
18
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated
19
     Motion to Dismiss with Prejudice be GRANTED.
20
               Dated this 7th day of May, 2021.
21

22

23                                                        A
                                                          RICARDO S. MARTINEZ
24
                                                          CHIEF UNITED STATES DISTRICT JUDGE
25

                                                                           Betts
                                                                           Patterson
      ORDER GRANTING MOTION TO                                             Mines
      DISMISS WITH PREJUDICE                                -1-            One Convention Place
                                                                           Suite 1400
      NO. 3:19-CV-05864-RSM                                                701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1766903/050721 1420/8284-0010
